Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Q2 2008 Earnings Conference Call Details JAG - TSX/NYSE Arca NOTICE OF CONFERENCE CALL: Tuesday, August 12 (at) 10:00 a.m. EDT CONCORD, NH, Aug. 1 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) will release its Q2 2008 financial and operating results after the market close on August 11, 2008. The Company will hold a conference call the following morning, August 12 at 10:00 a.m.
